DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed October 30, 2018 has had its references crossed out because the same references were cited on the information disclosure statement filed on September 10, 2018.
Claim Objections
Claims 5, 8, 17, 19, and 21-23 are objected to because of the following informalities:
Claim 5, line 4, recites “the element” which should be changed to --the at least one element-- to maintain consistent claim terminology.
Claim 8, line 2, recites “comprising a spring which forms the element” which should be changed to --wherein the at least one element is formed by a spring-- to maintain consistent claim terminology.
Claim 17, line 2, recites “the element” which should be changed to --the at least one element-- to maintain consistent claim terminology.
Claim 17, line 3, recites “the element” which should be changed to --the at least one element-- to maintain consistent claim terminology.
Claim 19, line 2, recites “the element” which should be changed to --the at least one element-- to maintain consistent claim terminology.
Claim 21, line 3, recites “the element” which should be changed to --the at least one element-- to maintain consistent claim terminology.
Claim 22, line 4, recites “the element” which should be changed to --the at least one element-- to maintain consistent claim terminology.
Claim 23, line 2, recites “the element” which should be changed to --the at least one element-- to maintain consistent claim terminology.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, lines 2-3, recites “the at least one element is formed in a manner which complements at least one portion of the steering-wheel frame” which is indefinite because it is unclear what the Applicant means by “complements”.  How do two elements complement each other?  Is there a specific structural arrangement that must be present to meet the claim limitation?

Claim 20 recites the limitation "the spring" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, 12, and 13, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kreim (DE 102008007162 A1; see provided machine translation).
Regarding claim 1, Kreim discloses a steering wheel for a motor vehicle, having a steering-wheel frame (16) and at least one element (22a-22c) for setting the vibration frequency and/or the inertia of the steering wheel,
wherein the at least one element is electrically conductive (piezoelectric elements 22a-22c have electrically conductive parts) and is part of a sensor element (the piezoelectric elements provide a current value to a control device thus can be viewed as being a sensor element).
Regarding claim 2, Kreim discloses that the sensor element is **[designed to determine a vehicle driver’s hand placement on the steering wheel]** (piezoelectric pressure, acceleration, temperature, strain, or force by converting them to an electrical charge thus 22a-22c are capable of determining when a user engages the steering wheel).
Regarding claim 3, Kreim discloses that the at least one element is formed in a manner which complements at least one portion of the steering-wheel frame (see the locations of 22a-22c in the figure).
Regarding claim 9, Kreim discloses that the steering-wheel frame is electrically conductive (6 can be made of steel which is electrically conductive).
Regarding claim 12, Kreim discloses that the steering-wheel frame has a groove (the area that 22c fits into), which is formed along a direction in which the steering-wheel frame extends, wherein at least part of the at least one element is arranged in the groove (see the location of 22c).
Regarding claim 13, Kreim discloses that the steering wheel comprises a steering-wheel rim (16), via which the vehicle driver can grip the steering wheel, wherein the steering-wheel rim comprises the steering-wheel frame and the at least one element (see the figure).
Claims 1-3 and 13, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bucher et al. (DE 102014007538 A1; see provided machine translation).
Regarding claim 1, Bucher et al. discloses a steering wheel for a motor vehicle, having a steering-wheel frame (16) and at least one element (22) for setting the vibration frequency and/or the inertia of the steering wheel,
rd and 4th paragraph of the machine translation).
Regarding claim 2, Bucher et al. discloses that the sensor element is **[designed to determine a vehicle driver’s hand placement on the steering wheel]** (piezoelectric sensors measure changes in pressure, acceleration, temperature, strain, or force by converting them to an electrical charge thus 22 are capable of determining when a user engages the steering wheel).
Regarding claim 3, Bucher et al. discloses that the at least one element is formed in a manner which complements at least one portion of the steering-wheel frame (see Figure 1).
Regarding claim 13, Bucher et al. discloses that the steering wheel comprises a steering-wheel rim (16), via which the vehicle driver can grip the steering wheel, wherein the steering-wheel rim comprises the steering-wheel frame and the at least one element (see Figure 1).
Claims 15-17, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilardi (EP 2477018 A1; see provided machine translation).
Regarding claim 15, Gilardi discloses a steering wheel having a steering-wheel frame (8) and a sensor element (1, 5, 6), wherein the sensor element comprises at least one elastic and/or elastically mounted component (5, 6), which is arranged, at least to some extent, within the steering-wheel frame or in an aperture (see Figure 5) of the steering-wheel frame and/or which extends, at least to some extent, outside, and along, the steering-wheel frame.

Regarding claim 17, Gilardi discloses at least one of the following: the component has two portions (5, 6) connected to the steering-wheel frame (5 and 6 are connected the steering wheel structure thus meeting the claim limitation), and the component has a first portion and a second portion, which is connected elastically to the first portion and is curved.
Regarding claim 19, Gilardi discloses that the component has a first sub-region (the right side of 5 in Figure 5) extending on a first side (to the right side of 16) of the steering-wheel frame and has a second sub-portion (the left side of 5 in Figure 5) extending on a second side (the left side of 5 in Figure 5) of the steering-wheel frame, said second side being directed away from the first side.
Regarding claim 21, Gilardi discloses that the sensor element is a capacitive or resistive sensor (6 is a strain gauge which is viewed as being a resistive sensor), wherein the component forms one electrode of the sensor element.
Claims 15, 17, 19-21, and 23, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coons (US 4,210,905).
Regarding claim 15, Coons discloses a steering wheel having a steering-wheel frame (23) and a sensor element (24-29), wherein the sensor element comprises at least one elastic and/or elastically mounted component (24, 26, 27) which is arranged, 
Regarding claim 17, Coons discloses at least one of the following: the component has two portions (26, 27) connected to the steering-wheel frame (26 and 27 are connected the steering wheel structure thus meeting the claim limitation), and the component has a first portion and a second portion, which is connected elastically to the first portion and is curved.
Regarding claim 19, Coons discloses that the component has a first sub-region (the area where the left 26 is located in Figure 5) extending on a first side (the left side in Figure 5) of the steering-wheel frame and has a second sub-portion (the area where the right 26 is located in Figure 5) extending on a second side (the right side in Figure 5) of the steering-wheel frame, said second side being directed away from the first side.
Regarding claim 20, Coons discloses that the first sub-region and the second sub-region are connected to one another via a connecting portion (24), wherein the spring is mounted on the steering-wheel frame via the connecting portion (see Figure 5).
Regarding claim 21, Coons discloses that the sensor element is a capacitive or resistive sensor (24 is viewed as a resistive sensor), wherein the component forms one electrode of the sensor element.
Regarding claim 23, Coons discloses that the component is a spring (26 is a spring).
Allowable Subject Matter
s 4, 5, 8, 10, 11, 14, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561.  The examiner can normally be reached on Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ADAM D ROGERS/           Primary Examiner, Art Unit 3656